Matter of Embassy House Eat LLC v Dyan P (2017 NY Slip Op 04543)





Matter of Embassy House Eat LLC v Dyan P


2017 NY Slip Op 04543


Decided on June 8, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2017

Tom, J.P., Sweeny, Andrias, Moskowitz, Manzanet-Daniels, JJ.


4191 500099/15

[*1]In re Embassy House Eat LLC, Petitioner-Appellant,
vDyan P by Her Article 81 Guardian JASA, Respondent-Respondent.


Cullen & Associates, P.C., New York (Wayne L. DeSimone of counsel), for appellant.
Morris K. Mitrani, PC, New York (Morris K. Mitrani of counsel), for respondent.

Order, Supreme Court, New York County (Andrea Masley, J.), entered August 12, 2016, which granted respondent tenant's motion to vacate a so-ordered stipulation, dated May 16, 2014, and the resulting judgment of possession and warrant of eviction, unanimously affirmed, without costs.
The record supports the motion court's finding that respondent lacked the capacity to enter into the stipulation and thus showed good cause to vacate it (see Matter of Frutiger, 29 NY2d 143, 150 [1971]; Matter of New York City Hous. Auth. v Jackson, 48 AD3d 818, 819 [2d Dept 2008]; Genesis Holding, LLC v Watson, 5 Misc 3d 127[A], 2004 NY Slip Op 51218[U] [App Term, 1st Dept 2004]). The evidence shows, among other things, that the City Marshal referred the elderly respondent to Adult Protective Services 10 months after she entered into the stipulation, that she had a history of depression and anxiety, that her apartment had mold violations since 2010, that she had a sensitivity to mold, and that the mold and other ailments affected her physical and mental condition during the course of the various proceedings. Unlike the tenant in Ng v Chalasani (51 Misc 3d 134[A], 2016 NY Slip Op 50544[U] [App Term, 2d Dept 2016]), relied upon by petitioner, respondent offered more than "[m]ere conclusory assertions of stress and depression" (id. at *2).
We have considered petitioner's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 8, 2017
CLERK